Citation Nr: 1820748	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a bilateral leg/knee disorders.  

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a lumbar spine disorder, bilateral leg/knee disorders, and a psychiatric disorder.  The hearing loss evaluation issue and the TDIU issue come to the Board by way of a notice of disagreement filed with a May 2017 rating decision for which a statement of the case has not yet been furnished.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran testified at a Board hearing before a Veterans Law Judge in April 2014, as to the psychiatric, lumbar spine, and bilateral leg/knee issues; however, that Veterans Law Judge is no longer employed by the Board.  The Veteran was informed of that fact in an October 2016 letter, and was also informed of his right to another hearing before another Veterans Law Judge.  The Veteran's representative indicated that the Veteran did not desire another Board hearing in an October 2016 correspondence.  

This case was initially before the Board in November 2014, when the psychiatric, lumbar spine, and bilateral leg/knee claims were remanded for additional development.  Those issues have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the AOJ implemented the Board's award of service connection for bilateral hearing loss in a May 2017 rating decision.  The Veteran submitted a timely June 2017 Notice of Disagreement, VA Form 21-0958, respecting the assigned initial evaluation for his bilateral hearing loss disability, as well as entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As no statement of the case has been issued respecting those issues as of this decision, a remand of those issues is necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Turning to the lumbar spine and bilateral leg/knee disorders, the Veteran's sole service treatment record associated with the claims file is his June 1953 separation examination.  On appeal, the Veteran has asserted that he had right hip surgery at Fort Brooke Army Hospital during his period of service in 1951, and that his lumbar spine and bilateral leg/knee disorders are related to residuals of that surgery.  

In the previous November 2014 remand, the Board requested that the AOJ attempt to obtain those surgical records from Fort Brooke Army Hospital.  Although the AOJ requested those records in May 2017, a May 2017 PIES response indicated that the request could not be fulfilled without additional information regarding the Veteran's unit, including the company, battalion, and regiment.  

The Board reflects that the AOJ never followed up as to that additional information with the National Personnel Records Center (NPRC); further, the Veteran had provided information regarding his surgical procedure in service and his unit during his April 2014 hearing as well as in a March 2014 statement.  Moreover, it does not appear that any attempt to obtain the Veteran's complete service treatment records, clinical (inpatient) treatment  records, and personnel records has been made in order to ensure that there has been substantial compliance with all aspects of the Board's previous remand directive concerning these records.  

Therefore, a remand of the lumbar spine and bilateral leg/knee claims is necessary at this time.  On remand, the Board finds that the AOJ should attempt to obtain any and all outstanding service treatment records, service clinical (inpatient) treatment records, and personnel records, including the identified 1951 surgical records from Fort Brooke Army Hospital, as well as any outstanding VA treatment records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with regard to the psychiatric claim, the Board has reviewed the April 2016 VA psychiatric examination and medical opinion.  The examiner only addressed the Veteran's service-connected tinnitus with regards to secondary service connection.  Since that time, the Veteran has been awarded service connection for bilateral hearing loss.  Consequently, the VA examiner's opinion does not adequately address whether the Veteran's psychiatric disorder is caused or aggravated by his service-connected disabilities, as contended by the Veteran.  The psychiatric claim must therefore be remanded in order to obtain an addendum opinion which addresses the Veteran's bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and his representative a statement of the case with regard to the claims for increased evaluation for bilateral hearing loss and entitlement to TDIU.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  The AOJ should attempt to obtain through official sources any of the Veteran's service treatment, clinical (inpatient) treatment and personnel records that are not currently associated with the claims file, particularly any surgical records from Fort Brooke Army Hospital in 1951.  After following the appropriate procedures, if the service records have not been obtained and it is determined that further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Obtain any and all VA treatment records not already associated with the claims file from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

4.  If any additional treatment records, particularly the identified 1951 surgical records are obtained, the AOJ should ensure that the claims file is returned to the April 2016 VA examiner (or any other equally-qualified examiner, if that examiner is not available) for an addendum as to whether it is at least as likely as not (50 percent or greater probability) that his lumbar spine and bilateral leg/knee disorders found in the claims file, to include any arthritic and neurological disorders, began during or is otherwise related to military service.  All opinions must be accompanied by a rationale.  

5.  The AOJ should ensure that the claims file is returned to the April 2016 VA examiner (or any other equally-qualified examiner, if that examiner is not available) for an addendum as to whether the Veteran's psychiatric disorders was at least as likely as not (50 percent or greater probability) either (a) caused by; or (b) aggravated (e.g., chronically worsened) by his service-connected disabilities (currently bilateral hearing loss and tinnitus).  All opinions must be accompanied by a rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, bilateral legs/knees, and psychiatric disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

